DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  In line 24, “ate” should read “at”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the radially constraining members are configured to constrain a diameter of the stent device when engaged therewith". It is unclear if “the radially constraining members” are part of the claimed invention because the members are not positively recited. For examination purposes, the limitation will be interpreted as part of the claimed invention. Examiner recommends applicant amend claim 1 to positively recite “radially constraining members”. Claims 11-15 are rejected for the same reasons as claim 10 by virtue of dependency on claim 10.
Claim 14 recites the limitations “wherein each of the first and second radially constraining members include a slip joint”.  It is unclear if “the first and second radially constraining members” are part of the claimed invention because the members are not positively recited. For examination purposes, the limitation will be interpreted as part of the claimed invention. Examiner recommends applicant amend claim 1 to positively recite “first and second radially constraining members”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Greenberg et al. (US 2006/0004433) in view of LaDuca et al. (US 2006/0155366).
Regarding claim 10, an invention relating to prosthesis deployment, Greenberg discloses (Figs. 2, 3A, 5, 6, 11) an assembly comprising: a deployment device (1) having: a rod (2) translatable within an aorta of a patient and having an operator end (3) and a distal end (4; Par. 0144); a release wire [i.e. diameter reducing release wire (38)/ trigger wire (45)] configured for releasing first and second radially constraining members [i.e. diameter reducing ties (43)] (Par. 0104 & 0119), and a stent device (26/100; Par. 0129) positioned around the rod of the deployment device in an initial configuration (Fig. 2), the stent device having: a distal portion (A, see annotated figure below) for being engageably received in the aortic arch of the patient and extending beyond the left subclavian artery when implanted; a stent portion (B, see annotated figure below) fluidly engaged with the distal portion, the stent portion being at least partially covered [i.e. biocompatible graft material] and configured to span a portion of the aortic arch including the brachiocephalic trunk, left common carotid artery, and left subclavian artery; a proximal portion (C, see annotated figure below) fluidly engaged with the stent portion [Note, the claim is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," and “for being engageably received” constitute functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Greenberg” meets the structural limitations of the claim, and the “distal portion” is structured to “ be engageably received in the aortic arch of the patient and extending beyond the left subclavian artery when implanted”. Also, the Office submits that the device of “Greenberg” meets the structural limitations of the claim, and the “stent portion” is structured to “span a portion of the aortic arch including the brachiocephalic trunk, left common carotid artery, and left subclavian artery”] (Par. 0036 & 0129); wherein the radially constraining members are configured to constrain a diameter of the stent device when engaged therewith (Par. 0142 & 0153), wherein a diameter of the stent portion is altered when the first radial constraining member is released to allow expansion of a first segment (D, see annotated figure below) of the stent device and when the second radially constraining member is released after the first radially constraining member is released to allow expansion of a second segment (E, see annotated figure below) of the stent device (Par. 0104), wherein the stent device is configured for being engaged with a graft device that has a branch for fluidly connecting with at least one of the supra aortic arteries (Par. 0111 & 0156).

    PNG
    media_image1.png
    411
    286
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    156
    519
    media_image2.png
    Greyscale

	In the alternative and analogous art of prosthesis delivery, LaDuca teaches (Fig. 1A) a stent device (2) having: a distal portion (G, see annotated figure below) for being engageably received in the aortic arch of the patient and extending beyond the left subclavian artery when implanted; a stent portion (H, see annotated figure below) fluidly engaged with the distal portion, the stent portion being at least partially covered [i.e. graft of stent graft device (Abstract)] and configured to span a portion of the aortic arch including the brachiocephalic trunk, left common carotid artery, and left subclavian artery; a proximal portion (J, see annotated figure below) fluidly engaged with the stent portion (Par. 0074).

    PNG
    media_image3.png
    619
    483
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg to have a stent device having: a distal portion for being engageably received in the aortic arch of the patient and extending beyond the left subclavian artery when implanted; a stent portion configured to span a portion of the aortic arch including the brachiocephalic trunk, left common carotid artery, and left subclavian artery. Doing so would repair highly damaged or vulnerable portions of a vessel, particularly the aorta, thereby ensuring blood flow and reducing the risk of an aneurysm or rupture (Par. 0002), as taught by LaDuca.
Regarding claim 11, Greenberg, as modified by LaDuca in the alternative, discloses the assembly according to claim 10. Greenberg further discloses (Fig. 1) wherein the deployment device includes a handle assembly (10) for providing axial translation of the rod [i.e. movement of element 2 when not locked] (Par. 0144).
Regarding claim 12, Greenberg, as modified by LaDuca in the alternative, discloses the assembly according to claim 11. Greenberg further discloses (Figs. 1 & 5) wherein the deployment device defines a first outlet [i.e. the recess (42) in the trigger wire releasing member where the element 11/39 is received] from which the first release wire extends (Par. 0104 & 0119).
Regarding claim 13, Greenberg, as modified by LaDuca in the alternative, discloses the assembly according to claim 12. Greenberg discloses (Figs. 1 & 5) further comprising a first cap (11/39) selectively receivable by the first outlet, wherein the first release wire is engaged with the first cap (Par. 0104 & 0119).
Regarding claim 14, Greenberg, as modified by LaDuca in the alternative, discloses the assembly according to claim 10. Greenberg further discloses (Fig. 3A) wherein each of the first and second radially constraining members include a slip joint (43; Par. 0153).
Regarding claim 15, Greenberg, as modified by LaDuca in the alternative, discloses the assembly according to claim 10. Greenberg further discloses (Fig. 11) wherein the proximal portion defines a collar (107 & 110) configured for being engaged with the aorta (Par. 0129).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771                                                                                                                                                                                         
	
	/C.U.I/               Examiner, Art Unit 3771